PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/786,828
Filing Date: 6 Mar 2013
Appellant(s): Sandridge et al.



__________________
Russell P. Blaise
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 28, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 29, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 8-11,13-15, 17-20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 2013/0246138 A1) in view of Chow (US 2009/0259535 A1).

(2) Response to Argument
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are not persuasive. 
Regarding independent claims 8 and 17, Applicant asserts that the combination of references does not teach or suggest “subsequent to receiving the at least one promotion reassignment trigger, modifying the interface control such that, upon selection by the selecting device or any of the one or more other selecting devices, the first additional information is no longer displayed, and instead, upon selection by the selecting device or any of the one or more other selecting devices, modifying the interface control such that second additional information is displayed, and modifying both displayed content and function of the link such that, when selected by the selecting device or any of the one or more other selecting devices, the selecting device is configured to display information indicating that the non-redemptive transfer is no longer available and prevent the non-redemptive transfer of the at least one of the promotions to any other promotion and marketing service user accounts associated with the plurality of social media user accounts…” because Chow does not disclose that “the non-redemptive transfer is no longer available…,” and the system of Chow is user-specific, so the clipping of a coupon has no bearing on other user’s functionality. Examiner respectfully disagrees. Figs. 3 and 5 and Paragraphs [0022] and [0027] of Chow teach the claimed modification.  The cited portions of Chow disclose “The number of clipped coupons 308 has increased from 0 to 1, and a Remove Coupon button 332 has replaced the Print or any of the one or more other selecting devices”) selects the remove coupon button to remove coupons from the interface (displayed content). The coupon link function (function of the link) is modified because the coupons cannot be transferred to or used by another user once the coupon is removed. Thus, the removal of coupons in Chow does have a bearing to another’s user’s functionality and is not user-specific.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        
Conferees:

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        
/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.